Execution Copy

 

STOCK PURCHASE AGREEMENT

 

         THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November
12, 2013, by and among Titan Pharmaceuticals, Inc., a Delaware corporation with
headquarters located at 400 Oyster Point Blvd., Suite 505, South San Francisco,
California 94080 (the “Company”), and the investor identified on the signature
pages hereto (the “Investor”).

 

PREAMBLE

 

A.          The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B.          The Investor wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
number of shares of the common stock, par value $0.001 per share, of the Company
(the “Common Stock”), set forth on the Investor’s signature page to this
Agreement (which aggregate amount shall be six million two hundred fifty
thousand (6,250,000) shares of Common Stock and shall collectively be referred
to herein as the “Common Shares”). The purchase price per share shall be eighty
cents ($0.80), or five million dollars ($5,000,000) in the aggregate.

 



NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and the
Investor agree as follows:

 



ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.

 



 

 

 

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.

 

“Closing Date” means the date and time of the Closing and shall be on such date
and time as is mutually agreed to by the Company and the Investor, but in no
event later than the tenth Trading Day after the date of this Agreement.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Loeb & Loeb LLP, counsel to the Company.

 

“Common Shares” has the meaning set forth in the Preamble.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(f).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” has the meaning set forth in Section 3.1(g).

 



“Indemnified Party” has the meaning set forth in Section 6.3(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.3(c).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(m).

 

“Investor” has the meaning set forth in the Preamble.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company or
(ii) material and adverse impairment of the Company's ability to perform its
obligations under any of the Transaction Documents, provided, that none of the
following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect: (i) a change in the market price or trading volume of the Common
Stock or (ii) changes in general economic conditions or changes affecting the
industry in which the Company operates generally (as opposed to Company-specific
changes) so long as such changes do not have a disproportionate effect on the
Company.

 



-2-

 

 

“Material Permits” has the meaning set forth in Section 3.1(m).

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Common Shares issued or issuable pursuant to
the Transaction Documents, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided that Common Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold shall cease to be a Registrable Security);
or (B) becoming eligible for sale without volume limitations by the Holder
pursuant to Rule 144(b).

 

“Registration Statement” means any registration statement filed under Article VI
filed after the Closing Date, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Regulation D” has the meaning set forth in the Preamble.

 



-3-

 

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” has the meaning set forth in the Preamble.

 

“SEC Reports” has the meaning set forth in Section 3.1(f).

 

“Securities Act” has the meaning set forth in the Preamble.

 

“Shares” means shares of the Company’s Common Stock.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps, derivatives and
similar arrangements.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE/Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction Documents” means this Agreement and the documents and instruments
to be delivered hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company, such number of Common Shares for the price set
forth on the Investor’s signature page to this Agreement. The date and time of
the Closing and shall be 11:00 a.m., New York City Time, on the Closing Date.
The Closing shall take place at the offices of Company Counsel on the Closing
Date.

 



-4-

 

 

2.2 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following:

 

(i) a copy of the Company’s irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to promptly deliver one or more stock
certificates, free and clear of all restrictive and other legends (except for a
customary legend to the effect that the Common Shares have not been registered
under the Securities act), evidencing such number of Common Shares set forth on
the Investor’s signature page to this Agreement, registered in the name of the
Investor; and

 

(ii) a legal opinion of Company Counsel, in the form of Exhibit A, executed by
such counsel and delivered to the Investors.

 

(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the purchase price set forth on the Investor’s signature page to this
Agreement in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing to the Investor by the Company for
such purpose.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that, except as set forth in the SEC Reports:

 

(a) Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite legal authority to own and use its properties and assets and
to carry on its business as currently conducted. The Company is not in violation
of any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder including the
issuance and sale of the Common Shares. The execution and delivery of each this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company and no further consent or action is required by the
Company, its Board of Directors or its stockholders. This Agreement has been
duly executed by the Company and is the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 



-5-

 

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not, and will not, (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including, assuming the accuracy of
the representations and warranties of the Investors set forth in Section 3.2
hereof, federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company is bound or affected, except to the extent
that such violation would not reasonably be expected to have a Material Adverse
Effect.

 

(d) The Common Shares. The Common Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and will not be
subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors).

 

(e) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in the
Company’s SEC Reports. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as disclosed in the SEC Reports, the Company did not have outstanding at
September 1, 2012 any other Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. Except as set forth in the SEC Reports, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Common Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Investors) and will not result in a right of any
holder of securities to adjust the exercise, conversion, exchange or reset price
under such securities.

 



-6-

 

 

(f) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof. Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement, the “Disclosure Materials”. As
of their respective dates (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing), the SEC Reports filed by the
Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed (or, if amended
or superseded by a filing prior to the date hereof, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing). Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject are included as part of or identified in the SEC
Reports, to the extent such agreements are required to be included or identified
pursuant to the rules and regulations of the SEC.

 



-7-

 

 

(g) Material Changes; Undisclosed Events, Liabilities or Developments; Solvency.
Since the date of the latest audited financial statements included within the
SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or would result in a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or changed its auditors, (iv) the Company has not declared
or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.

 

(h) Absence of Litigation. There is no action, suit, claim, or Proceeding, or,
to the Company's knowledge, inquiry or investigation, before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
that could, individually or in the aggregate, to have a Material Adverse Effect.

 

(i) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, (i)  the
Company is not in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), nor has the Company received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii)  the Company is not in
violation of any order of any court, arbitrator or governmental body, or (iii) 
the Company is not and has not been in violation of any statute, rule or
regulation of any governmental authority.

 



-8-

 

 

(j) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Common Shares as contemplated hereby or (ii) cause the offering of the Common
Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. Assuming the accuracy of the
representations and warranties of the Investor set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Common Shares by the Company to the Investors as contemplated hereby. The
Company is not required to be registered as, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company is not required to be registered as a United States real
property holding corporation within the meaning of the Foreign Investment in
Real Property Tax Act of 1980.

 

(k) Disclosure. To the Company's knowledge, no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

 

(l) Patents and Trademarks. The Company owns, or possesses adequate rights or
licenses to use, all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct its business as now conducted. None of the Company’s Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company, being threatened, against the
Company regarding its Intellectual Property Rights.

 



-9-

 

 

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its respective business as presently
conducted and described in the SEC Reports (“Material Permits”), except where
the failure to possess such permits does not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and the
Company has not received any written notice of proceedings relating to the
revocation or modification of any Material Permit.

 

3.2 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

 

(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by the Investor of the Common Shares hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of the Investor. This Agreement has been duly executed and delivered by the
Investor and constitutes the valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Investor Status. At the time the Investor was offered the Common Shares, it
was, at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Investor is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in
the business of being a broker dealer.

 

(c) Experience of Such Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Shares, and has so evaluated the merits
and risks of such investment. The Investor understands that it must bear the
economic risk of this investment in the Common Shares indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 



-10-

 

 

(d) Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares; (ii) access to information (other than material non-public
information) about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Investor or its representatives
or counsel shall modify, amend or affect the Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. The
Investor acknowledges receipt of copies of the SEC Reports.

 

(e) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of the Investor to
consummate the transactions contemplated hereby.

 

(f) Restricted Securities. The Investor understands that the Common Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Furnishing of Information. Until the date that the Investor (and any
transferee) owning Common Shares may sell all of them under Rule 144 of the
Securities Act (or any successor provision), the Company covenants to use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. The
Company further covenants that it will take such further action as any holder of
Common Shares may reasonably request to satisfy the provisions of this Section
4.1.

 



-11-

 

 

4.2 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Common Shares for working capital and general corporate purposes. Pending
these uses, the Company intends to invest the net proceeds from this offering in
short-term, interest-bearing, investment-grade securities, or as otherwise
pursuant to the Company's customary investment policies

 

4.3 Securities Laws Disclosure. Promptly following the execution and delivery of
this Agreement, the Company shall issue a press release (the “Press Release”)
disclosing all material terms of this Agreement and shall file with the SEC a
Current Report on Form 8-K (“8-K”) describing the material terms of this
Agreement and the transactions contemplated thereby. Notwithstanding the
foregoing, the Company shall give Investor a reasonable opportunity to review
and comment on such proposed Press Release and 8-K prior to the dissemination
and filing thereof, and shall consider in good faith the changes therein, if
any, requested by the Investor. The Company shall not make, or permit to be made
by any of its Affiliates, any other public statement with regard to this
Agreement and the transaction contemplated hereby unless, (a) such statement is
consistent with and limited to the matters described in the Press Release and
8-K, (b) the Investor has consented in writing to such statement, or (c) such
statement, in the opinion of outside counsel to the Company, is required by law.
Notwithstanding the preceding clauses (a) and (c), the Company shall give
Investor a reasonable opportunity to review and comment on such proposed public
statement prior to its dissemination, and shall consider in good faith the
changes therein, if any, requested by the Investor.

 

ARTICLE V
CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
the Investor to acquire the Common Shares at the Closing is subject to the
satisfaction or waiver by the Investor, at or before the Closing, of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

 



-12-

 

 

(c) No Suspensions of Trading in Common Stock. Trading in the Common Stock shall
not have been suspended by the SEC or any other applicable authority at any time
since the date of execution of this Agreement; and

 

(d) Absence of Litigation. No action, suit or proceeding by or before any court
or any governmental body or authority, against the Company or pertaining to the
transactions contemplated by this Agreement or their consummation, shall have
been instituted on or before the Closing Date, which action, suit or proceeding
would, if determined adversely, have a Material Adverse Effect.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date; and

 

(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing.

 

ARTICLE VI
REGISTRATION RIGHTS

 

6.1 Piggy-Back Registration Rights. If at any time after the Closing Date, the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Investor, provided it is not then eligible to sell all of its
Registrable Securities under Rule 144 in a three-month period, written notice of
such determination and if, within ten (10) days after receipt of such notice,
the Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities the
Investor requests to be registered. The Investor agrees to furnish to the
Company a completed selling stockholder questionnaire in customary form and
further agrees that it shall not be entitled to the inclusion of its Registrable
Securities unless it has returned such questionnaire to the Company.
Notwithstanding the foregoing, in the event that, in connection with any
underwritten public offering, the managing underwriter(s) thereof shall impose a
limitation on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Investor has requested inclusion hereunder as the
underwriter shall permit; provided, however, that (i) the Company shall not
exclude any Registrable Securities unless the Company has first excluded all
outstanding securities, the holders of which are not contractually entitled to
inclusion of such securities in such Registration Statement or are not
contractually entitled to pro rata inclusion with the Registrable Securities and
(ii) after giving effect to the immediately preceding proviso, any such
exclusion of Registrable Securities shall be made pro rata among the Investor
and the holders of other securities having the contractual right to inclusion of
their securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by the Investor or other
holder. If an offering in connection with which the Investor is entitled to
registration under this Section 6.1 is an underwritten offering, then the
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters.

 



-13-

 

 

6.2 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, (e)
fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
(f) all listing fees to be paid by the Company to the Trading Market and (g) the
reasonable legal fees of the Investor, not to exceed $25,000 in the aggregate.

 

6.3 Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Investor, its
officers, directors, partners, members, agents and employees, each Person who
controls the Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
agreement, certificate, instrument or document contemplated hereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (iii) any cause of action, suit or claim brought
or made against such Indemnified Party (as defined in Section 6.3(c) below) by a
third party (including for these purposes a derivative action brought on behalf
of the Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of this Agreement or any other agreement,
certificate, instrument or document contemplated hereby or thereby, or (y) the
status of Indemnified Party as holder of the Common Shares (unless, and only to
the extent that, such action, suit or claim is based, including in part, upon a
breach of the Investor’s representations, warranties or covenants in this
Agreement or any conduct by the Investor that constitutes fraud, gross
negligence or willful misconduct), or (iv) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of Company prospectus or in any amendment or supplement
thereto or in any Company preliminary prospectus, or arising out of or relating
to any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Investor furnished in writing to the Company by the Investor for
use therein, or to the extent that such information relates to the Investor or
the Investor's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by the Investor in writing expressly for use in
the Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.

 



-14-

 

 

(b) Indemnification by Investors. The Investor shall indemnify and hold harmless
the Company and its directors, officers, agents and employees to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review) arising solely out of any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that (i) such
untrue statements or omissions are based solely upon information regarding the
Investor furnished to the Company by the Investor in writing expressly for use
therein, or to the extent that such information relates to the Investor or the
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Investor expressly for use in
the Registration Statement, such Prospectus or such form of prospectus or in any
amendment or supplement thereto. In no event shall the liability of the Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by the Investor upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 



-15-

 

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6.3(a) or  (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.3(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.3(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.3(d), the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 



-16-

 

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

ARTICLE VII
MISCELLANEOUS

 

Termination. This Agreement may be terminated by the Company or the Investor, by
written notice to the other party, if the Closing has not been consummated by
5:00 p.m. (New York City time), on the tenth Trading Day after the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party.

 

7.1 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the applicable Securities.

 

7.2 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into t. At or after the Closing,
and without further consideration, the Company will execute and deliver to the
Investors such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section  prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 



-17-

 

 

7.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

7.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights under this Agreement to any Person to whom the Investor assigns or
transfers any Common Shares, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Common Shares, by the provisions hereof that apply to the “Investor”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

7.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.3 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

 



-18-

 

 

7.8 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

7.9 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

 

7.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

7.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.12 Replacement of Securities. If any certificate or instrument evidencing any
Common Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.

 

7.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

7.14 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

[SIGNATURE PAGES TO FOLLOW]

 



-19-

 

Execution Copy

 

Company Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



  Titan Pharmaceuticals, Inc.             By:   /s/ Marc Rubin       Marc Rubin
      Executive Chairman  



 



  Address for Notice:       Facsimile
No.:                                                   Telephone No.:
_______________________   Attn:  ________________________       With a copy to:
      Loeb & Loeb LLP   345 Park Avenue, New York, NY 10154   Facsimile:  (212)
214-0706   Telephone: (212) 407-4935   Attn:  Fran Stoller, Esq.



 



 

 

 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Stock
Purchase Agreement dated as of November 12, 2013 (the “Agreement”) by and among
Titan Pharmaceuticals, Inc. and the Investors (as defined therein), as to the
number of shares of Common Stock set forth below, and authorizes this signature
page to be attached to the Purchase Agreement or counterparts thereof.

 



  Name of Investor:           BRAEBURN PHARMACEUTICALS SPRL           By: /s/
Seth L. Harrison       Seth L. Harrison       Authorized Signatory            
Address:               Braeburn Pharmaceuticals Sprl       c/o Apple Tree
Partners       47 Hulfish Street, Suite 441       Princeton NJ 08542            
Facsimile No.:  ________________     Telephone No.: ________________    
Attn:  _________________           With a copy to:             Proskauer Rose
LLP       Eleven Times Square       New York, NY  10036       Facsimile:  (212)
969-2900       Telephone: (212) 969-3000       Attn:  Robert A. Cantone, Esq.  
          Number of Shares:  6,250,000     Price Per Share:  $0.80     Aggregate
Purchase Price: $5,000,000  

    

-2-

 

 

Exhibit A

 

OPINION OF COMPANY COUNSEL

 

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

 

2. The Company has all necessary corporate power and authority to execute and
deliver the Agreement, to perform its obligations thereunder and to consummate
the transactions contemplated thereby.

 

3. The Company has all necessary power and authority to issue and deliver the
Common Shares; the Common Shares have been duly authorized, and, when duly
issued and delivered to the Investor, will be duly and validly issued, fully
paid and nonassessable and will be issued in compliance with federal and state
securities laws. None of the Common Shares will be issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company.

 

4. Assuming the accuracy of the representations and warranties of the Investors
contained in the Agreement and the compliance of such parties with the
agreements set forth herein and therein, it is not necessary, in connection with
the issuance and sale of the Common Shares, in the manner contemplated by the
Agreement, to register the Securities under the Securities Act.

 



-3-

 

 

 



